Citation Nr: 1602246	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for residual of anal fissure, wart removal and rectal abscess.  

2.  Entitlement to a compensable initial rating for internal and external hemorrhoids.  

3.  Entitlement to service connection for tooth loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  

The Board notes that a claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) prior to adjudication by VBA.  See also 38 C.F.R. § 3.381 (2015).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.  

FINDINGS OF FACT

1.  The objective clinical findings reflect that the Veteran experiences constant rectal leakage; but does not result in involuntary bowel movements and/or the use of a pad.  

2.  The objective clinical findings indicate that the Veteran has hemorrhoids of a mild or moderate nature, which flare-up approximately once every two months and last for about one week.  The findings do not reflect large or thrombotic, irreducible hemorrhoids; or, persistent bleeding with secondary anemia or fissures. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, for residual of anal fissure, wart removal and rectal abscess, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).

2.  The criteria for a compensable initial rating for internal and external hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the claims for higher initial ratings, the Veteran is appealing the initial rating assignments.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.  The notice requirements have been met.

The Veteran's service medical treatment records, to include dental records, private medical treatment records, and VA medical treatment records are associated with the claims folder.  The Veteran identified medical treatment at the Martinsburg VA Medical Center in 1967.  Efforts were made to locate the identified treatment records, but a negative response was received by VA and the Veteran was notified of VA's efforts to locate the records.  38 C.F.R. § 3.159(e).  

In addition, adequate VA examinations and opinions were obtained with respect to the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2012 VA medical examination report listed the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria with respect to his residuals of anal fissure, wart removal and rectal abscess and his internal and external hemorrhoids.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  Accordingly, the Board may proceed with a decision.  



Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.   38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings", whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's residual of anal fissure, wart removal and rectal abscess is rated as 0 percent under Diagnostic Codes 7335-7332.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

The internal and external hemorrhoids are rated as 0 percent under Diagnostic Code 7336.  

Diagnostic Code 7336 provides that assignment of a 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

A 10 percent rating is warranted for impairment of sphincter control of the rectum and anus with constant slight or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).

The Veteran was provided a VA medical examination in February 2012.  The examiner noted that the Veteran was diagnosed with internal or external hemorrhoids, anal/perianal fistula, rectal abscess and anal warts.  The examiner noted that the Veteran currently had internal or external hemorrhoids, which were of a mild or moderate severity.  The Veteran had flares with itching and spotting of blood approximately once every two months which lasted for about one week.  There was no indication of a current fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritus ani.  The examiner noted that the results of the examination of the rectal/anal area were normal with no external hemorrhoids, anal fissures or other abnormalities.  The examiner noted that the Veteran had periodic rectal discharge about one to two times per month and lasted for a few days at one time.  The Veteran had scars, but the scars were not painful and/or unstable and the total area of all related scars was not greater than 39 square centimeters.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to any conditions listed in the Diagnosis section.  The examiner noted that the condition did not impact his ability to work. 

In this case, the Board finds that an initial 10 percent rating is warranted for residual of anal fissure, wart removal and rectal abscess for impairment of sphincter control under Diagnostic Code 7332.  While the VA examiner noted that the Veteran did not exhibit loss of sphincter control on examination, the examiner stated that the Veteran experienced fecal leakage.  Occasional moderate leakage is specifically contemplated by a 10 percent rating under Diagnostic Code 7332 and; therefore, the Board finds that the evidence supports the assignment of an initial 10 percent rating.  There is no evidence to demonstrate involuntary bowel movements and the Veteran testified that he does not wear a pad.  There is also no evidence of complete loss of sphincter control.  Therefore, the Board finds that an initial rating in excess of 10 percent was not warranted under Diagnostic Code 7332.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).

Concerning the Veteran's hemorrhoids, the Board finds that a compensable initial rating is not warranted.  Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate hemorrhoids are non compensable.  The evidence, consisting of the VA examination report, does not reflect external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The report also does not reflect persistent bleeding with anemia or fissures.  Accordingly, a compensable rating is not warranted.  

As for other provisions under the Schedule, the Veteran's disabilities have not been shown to result in stricture of the rectum or anus or prolapse of the rectum.  38 C.F.R. § 4.114, Diagnostic Codes 7333, 7334 (2015).  Accordingly increased or separate ratings are not warranted under those diagnostic codes.  

Concerning the presence of a scar, a separate rating is not warranted as the scar was not painful or unstable and does not meet the area requirements.  See 38 C.F.R. § 4.118.  

Concerning the presence of a fistula and the Veteran's request for compensation for fistula, the current clinical findings do not reflect the presence of a fistula.  Further, the rating criteria direct that a fistula be rated as impairment of sphincter control, under which the Veteran has been assigned a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The Board recognizes the Veteran's statements regarding the manifestations of his service-connected disabilities.  In a dated April 2014 statement submitted with his VA Form 9, the Veteran stated that he wished to be rated for anal fistula, sphincter control, periodic rectal discharge one to two times per month and anal abscess.  He requested financial compensation and disagreed that there was no documentation of an anal fistula, no impairment of sphincter control, and periodic rectal discharge one to two times per month that last a few days at a time.  He stated that a 1967 VAMC record indicated the presence of a fistula and a 1997 private medical treatment record indicated the existence of a posterior fistula.  He also stated that he told the VA examiner that his rectal discharge was constant, itching was continuous, and his only way to gain temporary relief was to take Sitz baths on a daily basis.  However, the Board cannot base the assignment of a compensable or higher rating solely on the Veteran's own assertions regarding the manifestations of his disabilities.  In this respect, the Veteran is competent to describe the manifestations of his disabilities, to include whether he experiences itching and rectal discharge.  See, e.g., McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  However, these statements must be viewed in conjunction with the objective medical findings and the relevant rating criteria.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the private medical treatment records document the presence of a fistula many years ago, the current evidence, to include evidence submitted within proximity to the Veteran's claim, do not support the Veteran's statements regarding the presence of a fistula and the February 2012 examiner noted that there was no impairment of sphincter control.  The objective medical evidence, consisting of clinical findings found on examination are of greater probative value as to the current manifestations of the Veteran's service-connected disabilities.  Again, as noted above, the rating criteria direct that a fistula be rated under Diagnostic Code 7332 and the Veteran has been assigned a 10 percent rating under this code.  

There is no identifiable period that would warrant a rating in excess of 10 percent for residual of anal fissure, wart removal and rectal abscess or a compensable initial rating for hemorrhoids.  Staged ratings are not appropriate.  See Fenderson, supra. 

In light of the above, a preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for service-connected residual of anal fissure, wart removal and rectal abscess and internal and external hemorrhoids are inadequate.  The Veteran's disabilities are rated under 38 C.F.R. § 4.114, Diagnostic Codes 7332 and 7336, respectively.  The criteria of which are found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  Higher ratings are assignable, but the clinical findings do not show that the manifestations are present to warrant higher ratings.  The Board finds that the criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology. Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  Referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  See Thun, supra.

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Purposes for Individual Unemployability (TDIU)

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, neither the Veteran nor the record indicates that he is unemployable due to his service-connected disabilities.   Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for residual of anal fissure, wart removal and rectal abscess is granted, subject to the controlling regulations governing the payment of monetary awards.

Entitlement to a compensable initial rating for internal and external hemorrhoids is denied.  


REMAND

The Veteran is seeking service connection for tooth loss. 

Under VA law, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  

Diagnostic Code 9913 applies to dental service connection claims involving teeth. Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913. 

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.  Replaceable missing teeth are not considered compensable.  38 C.F.R. § 3.381.  However, the Board notes that Diagnostic Code 9913 provides for a non compensable rating for loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity and where the lost masticatory surface can be restored by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

In this case, the Veteran requested service connection for tooth loss, to include both of his front teeth and, specifically, tooth #8.  The service medical treatment records show that the Veteran suffered trauma to teeth #8 and #9 during active service.  The service medical treatment records reflect that that Veteran was struck by an elbow in his mouth causing laceration of his upper inner lip in December 1965.  The dental clinic records noted that the Veteran presented to medical dispensary in December 1965 following injury to the upper anterior teeth and surrounding tissues during basketball game.  The Veteran stated that he was struck in the mouth by the elbow of another player.  Teeth #8 and #9 were highly mobile.  The Veteran was advised to return to the dental clinic to close a wound in lip and gingiva.  A January 1966 record noted that #9 had an acute periapical abs., and canal plugged reopened.  There was material drained.  It was noted that #9 was filled and healing well in March 1966.  

Currently, the May 2012 VA examination report stated that the Veteran was struck in the mouth during active service and fractured tooth #8 in 1965.  The tooth was then subsequently removed and he was given a flipper or removable maxillary prosthesis for tooth #8.  In 1986, after having been discharged for many years later, he had a fixed bridge from 7 through 10, with a pontic of #8, and he was Class I fully dentate with normal occlusion and masticatory abilities.  The examiner stated that the Veteran was "well-restored" with a fixed prosthesis at the present time.  The examiner noted that there was "definite" service connection for tooth #8.  The examiner noted that the tooth loss was the result of trauma.  

However, despite the VA examiner's opinion that there was definite service connection for tooth #8, the evidence is unclear as to whether the Veteran experienced tooth loss due to loss of substance of body of maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913.  The examiner simply noted that the Veteran had a fractured tooth #8, which was removed and later replaced by prosthesis.  Further, the examiner did not comment on the Veteran's other teeth, specifically tooth #9 as related to in-service trauma.  As such, a new VA examination is required.  

Accordingly, the issue is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed dental disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

(a) Following review of the claims folder and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental disorder found, to include whether the Veteran has any loss of teeth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyelitis.

In particular, the examiner is asked to comment on teeth #8 and #9 and whether there was removal of the teeth due to loss of substance of the body of the maxilla bone due to trauma or disease.  As noted, the Veteran reported injury to teeth #8 and #9 during active service, which is documented as being hit in the mouth by an elbow during a basketball game.

(b ) The examiner should also indicate whether the Veteran has treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.

Rationale must be expressed for any opinion reached.  

2.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case to the Veteran.  Provide an appropriate amount of time for response before the case is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


